Citation Nr: 1429461	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-18 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Meade, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on April 10, 2010, at Rapid City Regional Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1964 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Fort Meade, South Dakota.


FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical care received on April 10, 2010, was not authorized in advance by VA. 

2.  At the time medical care was rendered on April 10, 2010, the Veteran was in receipt of a 100 percent combined schedular rating for residuals of prostate cancer and impotence.  

3.  A VA Nursing Telephone Note, dated on April 10, 2010, notified the Veteran that they would not pre-authorize payment to present to a private hospital and, if the condition was not considered emergent, he would most likely be responsible for the bill.  The Veteran was also informed that a cough with duration of 1 month would not likely be considered emergent.  

4.  The Veteran's private treatment records from Rapid City Regional Hospital indicate he sought treatment for cough, with duration of five weeks.  He was diagnosed with an upper respiratory infection and bronchitis, which are not service-connected disabilities.  

5.  The treatment provided on April 10, 2010, was not for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.





CONCLUSION OF LAW

The criteria for establishing payment or reimbursement for unauthorized medical expenses incurred as a result of treatment provided at Rapid City Regional Hospital on April 10, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Specifically, the Board finds that, in correspondence dated in November 2011, the VAMC advised the Veteran of VA's duties to notify and assist under the VCAA.  This letter specified what the evidence must show to establish entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran.  Further, records are on file indicating the type of medical care received on April 10, 2010, that is the subject of this appeal.  In addition, no medical examination is warranted in this case as the outcome depends upon the nature of the medical treatment received on April 10, 2010, and not on the current nature and/or etiology of a specific medical condition. 

II.  Analysis

The Veteran stated that he presented to Rapid City Regional Hospital on April 10, 2010, after suffering from a cough for 5 weeks.  He indicated that the cough was severe and dry, and grew progressively worse throughout the day.  The medical records from that date show he presented with complaints of a cough for duration of 5 weeks.  There was no indication of acute distress at the time the Veteran presented at the emergency room.  His treating physician determined the Veteran was suffering from an upper respiratory infection and bronchitis and prescribed albuterol.  The Veteran was discharged that same day.  

In support of his claim, the Veteran stated he contacted the VA medical center and notified them he had been fighting a cold for a month.  He was advised to see his primary care physician in 2 to 3 days.  The VA note indicated the Veteran was suffering from sinusitis.  The Veteran called back several hours later and was told that he could either present to VA or to a private hospital if he felt he needed treatment.  However, he was also informed VA would not pre-authorize treatment and, if it was not emergent, the Veteran would most likely be responsible for the bill.   

In a statement received from the Veteran's sister in support of his claim, it was noted the nearest VA facility was 30 miles away.  She stated she was unable to drive the Veteran and he was unable to drive himself.  Further, she felt the cough was "quite severe" and the Veteran required immediate help as they were concerned he would develop pneumonia or some other serious respiratory disorder.   

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion. 

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

At the outset, the Board notes that the Veteran has not alleged that VA contracted with Rapid City Regional Hospital for his medical treatment, and there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  In fact, he was informed that VA would not pre-authorize medical treatment at a private facility on April 10, 2010.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Rapid City Regional Hospital on April 10, 2010, was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA. 

The Board initially finds that the Veteran does not qualify for reimbursement or payment for medical expenses under the provisions under 38 U.S.C.A. § 1728.  Under such provisions, the law requires that the care be rendered for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training. 

The record reflects that, at the time treatment was rendered, the Veteran was in receipt of a 100 percent combined rating for residuals of prostate cancer and impotence.  The Veteran and his sister both submitted statements indicating it was their belief that the Veteran required immediate care due to the severity of his cough, with a duration of 5 weeks.  

The Veteran's claim fails under the first requirement as set forth pursuant to 38 U.S.C.A. § 1728 because the evidence does not establish that the treatment provided on April 10, 2010 was for a service-connected disability, or a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  In this respect, the private treating physician at Rapid City Regional Hospital diagnosed the Veteran with bronchitis and an upper respiratory infection.  He is not service connected for either of these disabilities.  

Further, the evidence does not show that this was a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In making this determination, the Board notes that the Veteran's private treatment records from Rapid City Regional Hospital show his chief complaints were for a cough with duration of 5 weeks.  While the Veteran and his sister have both submitted statements indicating the cough was severe, there is no indication that the symptoms were of such severity that delay in treatment would have been hazardous to life or health.  This is further supported by the fact that when the Veteran called the VA outpatient line on Saturday, April 10, 2010, at 3:56 PM, he was instructed to see his primary care physician in 2 to 3 days, to which he responded, "well, I suppose I am going to have to."  There was no indication that he felt his condition was emergent in nature.  

Finally, the nearest VA medical center was noted to be 30 miles away.  The only reason the Veteran was unable to go to that VA facility was because his sister was unable to drive him and she felt it was too dangerous for him to drive himself due to the severity of his cough.  However, as there is no indication that the Veteran's symptoms were emergent, there is no reason to conclude that he could not have been treated at an appropriate VA facility during normal business hours when transportation became available.  

Therefore, because all three of the requirements are not met, the Board finds that the Veteran is not entitled to payment or reimbursement of medical expenses pursuant to the provisions of 38 U.S.C.A. § 1728.

The Board has also considered whether the Veteran is entitled to payment or reimbursement of medical expenses under the provisions of 38 U.S.C.A. § 1725.  However, the Board finds that, the Veteran's claim fails for the same reasons as described above, namely that the treatment received on April 10, 2010 was not for a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In evaluating this claim, the Board notes that the Veteran may meet some or even most of the criteria for entitlement to repayment of medical expenses under the provisions of 38 U.S.C.A. § 1725.  However, all nine criteria must be met in order for entitlement to be established.  See Melson, supra; 38 U.S.C.A. § 1728; 17.1001.  Since the record does not support the conclusion any further delay in treatment of a long standing cough would be considered by a prudent layperson to be hazardous to life or health, the claim must be denied. 






	(CONTINUED ON NEXT PAGE)
ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Rapid City Regional Hospital on April 10, 2010, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


